Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 22, 2022

                                     No. 04-21-00584-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                              v.

                    HOUSECANARY, INC., d/k/a Canary Analytics, Inc.,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
      Appellee has filed an unopposed motion requesting an extension of time to file its brief.
The motion is GRANTED. The appellee’s brief is due on or before May 25, 2022.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court